IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-36,996-03


EX PARTE CALVIN DEWAYNE WARREN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
CAUSE NO. W93-77158-C IN THE 265th JUDICIAL DISTRICT COURT
FROM DALLAS COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of aggravated sexual assault of a child.  His sentence was
assessed at confinement for a period of seventy-five years.  No direct appeal was taken.
	After a review of the record, we find that Applicant's claim of actual innocence based
upon newly discovered evidence is without merit. The trial court's findings of fact, and it's
recommendation of denial, are supported by the record. Therefore, we deny relief.
 Applicant's remaining claims are barred from consideration by the provisions of
Article 11.07, § 4, of the Code of Criminal Procedure, and are dismissed.

DELIVERED: September 20, 2006
DO NOT PUBLISH